Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Terminal Disclaimer
The terminal disclaimer filed on 07/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No’s.: 10474011,10012891,9720306,9372383,11347137 and 10824056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.) Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A camera mounting assembly for adjustably mounting a camera on a vertical support comprising: 
(a) a base member having an upper portion configured to support a lower surface of the camera and a lower portion forming an opposite pair of lower inclined edges; 
 (c) a fastening element configured to detachably fasten together said side member and said base member such that when the lower surface of the camera is supported by the base member, at least a portion of the side member is aligned with a side surface of the camera and configured such that a pair of moveable jaws of a quick-release mechanism is selectively engageable with the lower inclined edges and side inclined edges to adjustably mount the camera in a landscape orientation and a portrait orientation, respectively, while maintaining the camera in a generally centered position over the vertical support, 
said movable member movable in a second manner that prevents said side member to slide with respect to said base member in such a manner to maintain the spacing between said side member and said side surface of said camera when said lower surface of said camera is said supported by said base member, 
said base member being free from extending along a substantial portion of said side surface of said camera when said camera is supported by said base member and said side member is detached from said base member; 
(d) wherein said base member defines a retaining structure between said upper portion, said opposite pair of lower inclined edges, and a lower surface of said base member;
 (e) wherein said side member includes only a single leg portion that extends within said retaining structure defined by said base member and said fastening element detachably fastens together said leg portion of said side member and said base member.”

Dependent Claims 2-14 are also allowed due to their dependence on allowed independent claim 1. 

The following are the closest prior-art of record:

Kessler et al. (US Pub No.: 2013/0256484A1) disclose  a quick-release camera mount which includes a plate which mounts on a base. The plate includes a pair of dovetailed legs which mate with a dovetailed socket formed in the base, resembling a sliding dovetail joint. One side of the socket is formed from a dropping gate such that the plate can be inserted onto the base in a direction perpendicular to a plane defined by the socket. Inserting the plate on the base in this manner can be referred to as "vertical insertion." As the plate is inserted onto the base, the dropping gate recedes into a compartment which effectively widens the point of entry of the socket, allowing the dovetailed legs to be inserted into the socket. Once the plate is fully inserted, the dropping gate springs up from the compartment and overlies one of the dovetailed legs of the plate, thereby restricting removal of the plate from the base. With the plate seated on the base the plate is slideable along a path parallel with a plane defined by the socket. The base includes a clamping apparatus used to restrict movement of the plate on the base. A stop extends from the base which prevents the plate from sliding off of the base.

Fliger et al. (US Pub No.: 2014/0158845A1) disclose a mounting plate for securing a photographic and video device to a stabilizing element. The mounting plate is affixed to the device using a fastener and includes a deployable attachment member movable between a retained position and deployed position. In the retained position, the mount is usable and attachable to a stabilizing element. In the deployed position, the mount is attachable to a strap or similar element using the attachment member. The device allows a user to easily and quickly affix the mount to both a strap and a stabilizing element. The mounting plate has a top side, a bottom side, a pair of opposed sidewalls defining a length, and a pair of opposed edges defining a width and having a thickness between the top side and bottom side. The pair of opposed sidewalls includes a flanged portion. The flanged portion forming a groove in the opposed sidewalls for receipt of the mounting plate within a corresponding clamp on the stabilizing element. Preferably, this flanged portion is a dovetail groove to be received within an ARCA-SWISS style clamp.

Cheng (US Pub No.: 2011/0042535A1) discloses a positioning apparatus for an optical instrument such as a camera that includes a base seat, a holder and at least one sliding member. The bottom of the base seat is formed with a sliding groove. The sliding groove has an opening facing downward. The width of the opening is smaller than the maximum width of the sliding groove. The base seat is formed with plurality of fixation holes, which are arranged along the longitudinal direction of the sliding groove. The holder is disposed on the base seat. The holder is adapted for the optical instrument to be assembled thereon. The sliding member has a suitable cross-section, so that the sliding member is slidably disposed in the sliding groove. The sliding member abuts selectively against one of the fixation holes. As such, the sliding member is adjustable and can be held in the sliding groove.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 













Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712728597. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697